Gaynor, J.:
This appellant and his wife owned a piece óf real estate as tenants by the- entirety.. They conveyed it, and took back a purchase-*497money bond and mortgage made payable to both of them for part of the purchase money. He owned another piece of real estate, conveyed it, she joining, and took back a like'purchase money bond and mortgage made payable in the same way. She afterwards died and lie is-her administrator. The surrogate has charged him. as such administrator with one-lialf of the proceeds of the said bonds and mortgages, they having been paid since the wife’s death. He claims that he is entitled to the whole of such proceeds as survivor, and appeals. The law of ownership or tenancy by the entirety does not apply to personal property. To enable the husband to take the whole by survivorship there would therefore have to be an agreement to that effect, or a gift causa mortis, and there is neither here. That one of the pieces of land was owned by the husband and wife as tenants by the entirety does not make a different case. When it was sold such tenancy "was ended (Matter of Albrecht, 136 N. Y. 91).
The decree of the surrogate should be affirmed.
Hirsohbero, P. J., Woodward, Jenks . and Midler, <TJ., concurred.
Decree of the Surrogate’s Court of Queens county in so far as appealed from affirmed, with costs payable out of the fund.